Citation Nr: 1731757	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for end-stage glaucoma and legal blindness, to include as secondary to a service-connected right eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in December 2015 and January 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's end-stage glaucoma and legal blindness is not the result of disease or injury in active service, and is not proximately due to, or aggravated by, the service-connected right eye disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for end-stage glaucoma and legal blindness, to include as secondary to a service-connected right eye disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in a letter sent to the Veteran in September 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's available service treatment records and post-service VA treatment records have been obtained.  The Veteran was provided an adequate VA medical examination in May 2016, as discussed below.  

In October 2012, the National Personnel Records Center (NPRC) notified the Veteran that certain service records were "fire-related."  This is the term commonly used to refer to records which were destroyed during an accidental fire at the NPRC in 1973.  These records are unavailable.  In such case, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  

The Veteran contends that his end-stage glaucoma and legal blindness is related to service.  Specifically, he contends that his end-stage glaucoma and legal blindness is related to his right eye disorder, i.e. a retained foreign body in the right eye, that occurred following an incident in service where he got a piece of metal in his right eye.  VA treatment records show the Veteran was diagnosed with bilateral primary open angle glaucoma in August 2010, and legal blindness 2012.  Additionally, VA treatment records show treatment for a right eye disorder, and the Veteran is currently service-connected for a retained foreign body in the right eye.

At a May 2016 VA examination, the Veteran was diagnosed with bilateral primary open angle glaucoma, legal blindness, and dry eyes.  The examiner also identified a retained foreign body (likely metallic) in the right cornea, which she opined was consistent with the Veteran's reports of injury in service.  She opined that the Veteran's primary open angle glaucoma was less likely than not incurred in or caused by his claimed in-service injury, to include the incident in service where a piece of metal got into his right eye.  In support, she stated that while it is likely that the Veteran sustained an injury resulting in a corneal foreign body in the right eye, the Veteran's eyes did not show any evidence that this injury caused angle recession in either eye, and therefore there was no evidence of traumatic glaucoma.  Further, she stated that the risk factors for the type of glaucoma the Veteran's suffers from included elevated intraocular pressure, age, race, and family history, and that he was likely to have developed glaucoma regardless of any injury during service.  The examiner also noted that the Veteran's legal blindness was directly attributable to his end-stage glaucoma.  

An addendum opinion was obtained in March 2017.  The examiner opined that the Veteran's primary open angle glaucoma was less likely than not aggravated beyond its natural progression by the Veteran's service-connected retained foreign body in the right eye.  In support, he stated that intraocular pressure was by far the most significant risk factor for the development of primary open angle glaucoma, and that risk factors for progression of primary open angle glaucoma included elevated intraocular pressure, poor control of intraocular pressure, age, and worsening visual fields.  Further, he stated that a corneal foreign body is not a risk factor for the development of primary open angle glaucoma or for the progression of primary open angle glaucoma.  Specifically, he noted that a retained corneal foreign body would not alter any of the risk factors for progression of primary open angle glaucoma, such as intraocular pressure, age, or visual field damage.  Lastly, the examiner stated that the Veteran's retained foreign body of the right eye is superficial, in the outermost layer of the front of one eye, and that the Veteran's primary open angle glaucoma is a bilateral process where pressure inside the eyes affects the optic nerve at the back of the eyes.

As shown above, while it has been conceded that the Veteran sustained an injury during service where pieces of metal got into his right eye, the May 2016 VA examiner, after reviewing the entire claims file, opined that the Veteran's glaucoma and legal blindness were likely related to elevated intraocular pressure, age, race, or family history, and that he would have likely developed glaucoma regardless of any injury during service.  

With respect to secondary service connection, the March 2017 VA examiner opined that the Veteran's glaucoma was not due to or aggravated by his service-connected right eye disorder.  The examiner explained that a corneal foreign body is not a risk factor for the development of or progression of primary open angle glaucoma, and that while the Veteran's injury to his right eye was superficial, his primary open angle glaucoma was a bilateral process related to pressure inside the eyes.  

This evidence weighs against the onset of glaucoma and legal blindness during the Veteran's period of service or as secondary to his service-connected right eye disorder.  There is no competent evidence of record to refute the findings from the May 2016 VA medical examination report, and the Board finds that the May 2016 and March 2017 VA examiners' opinions are the most probative evidence of record, as these opinions are based on factually correct premises and contain thorough rationale.

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology of his end-stage glaucoma and legal blindness.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining whether the Veteran's end-stage glaucoma and legal blindness had its onset in service or is secondary to his service-connected right eye disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for end-stage glaucoma and legal blindness, and service connection on a direct or secondary basis is not warranted.  See 38 U.S.C.A. § 5107 (b); 3.102.


ORDER

Service connection for end-stage glaucoma and legal blindness is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


